Citation Nr: 0935663	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-44 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(to include psychotic symptoms, schizotypal personality, 
depressive reaction, and major depressive disorder), to 
include as secondary to service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 through 
September 1981.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  

In June 2007, this matter was remanded by the Board for 
additional development, which was to include:  1) providing 
the Veteran with a notification letter in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 38 C.F.R. 
§ 3.159(b); 2) obtaining waivers from the Veteran authorizing 
the release of VA or private treatment records and 
associating any new treatment records with the claims file; 
3) scheduling the Veteran for a VA examination to determine 
the nature and etiology of his current psychological 
disorder; and 4) readjudication of this issue by the RO.  The 
Board is satisfied that the action directed in its June 2007 
remand have been fully performed by the RO.

The Board also notes that additional evidence was received on 
August 28, 2009.  This evidence was not accompanied by a 
waiver of RO review pursuant to 38 C.F.R. § 20.1304(d), and 
consisted of a VA Form 21-4138 in which the Veteran related 
details regarding in-service treatment of his left foot 
injury and reasserted that his current psychiatric disorder 
was related to his left foot disorder.  The Board finds that 
this evidence is cumulative of other evidence that is already 
of record, and is impertinent to the Veteran's claim.  As 
such, the Veteran's waiver in conjunction with the newly 
submitted evidence is not necessary in this case.  38 C.F.R. 
§ 20.1304(d).  The Board is prepared to proceed with 
appellate consideration of the Veteran's appeal.

Finally, the Board notes that, at a May 1994 VA treatment, 
the Veteran reported that he was using alcohol while working 
to alleviate discomfort and pain which stemmed from his 
service connected left leg disability.  In an October 2003 
handwritten statement, the Veteran asserted that his in-
service cold weather injury to his left leg resulted in his 
"down fall of mental health," including alcohol dependency.  
At a February 2009 VA examination, the VA examiner determined 
that it was as likely as not that the Veteran's alcohol 
dependence was worsened by the experience of his in-service 
cold weather left ankle injury.  Under the circumstances, the 
Board refers to the RO the issue of service connection for 
alcohol dependence, to include as secondary to the Veteran's 
left ankle disability for full development and adjudication 
by the RO.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder has not been shown to 
be etiologically related to any injury, illness or disease 
contracted during his active duty service.

2.  The Veteran's psychiatric disorder has not been shown to 
be proximally due to, or the result from, the Veteran's 
service connected left ankle and foot disorder.


CONCLUSION OF LAW

The Veteran's claimed psychiatric disorder was not incurred 
in or aggravated by service; nor is it proximately due to, or 
the result from, the Veteran's service connected left ankle 
and foot disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has already been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

II.  Recitation of Evidence

The Veteran's service treatment records reflect normal 
psychiatric findings and that no psychiatric symptoms were 
reported at his May 1977 enlistment examination.  In August 
1980, the Veteran was treated for acute alcohol intoxication.  
At his August 1981 separation examination, the Veteran again 
did not report any psychiatric symptoms.  A clinical 
examination revealed normal psychiatric findings.

Post-service treatment records from Brawner Psychiatric 
Institute reflect that the Veteran was hospitalized from 
December 1990 through January 1991 for reported depression, 
inability to function, and alcoholism.  A multi-axis 
diagnosis included diagnoses of major affective depressive 
disorder and alcoholism.

From January 1992 through February 1992, the Veteran was 
hospitalized at the VA medical center in Decatur, Georgia for 
alcohol dependence and reported "neurotic depression."  
According to a history provided by the Veteran, he had been 
fired from his employment due to his alcohol abuse.  He 
stated that he was drinking on average 12 beers and up to 20 
ounces of liquor per day.  The Veteran reported that he had 
begun drinking alcohol in 1979 and that he quickly developed 
a pattern of abuse.  He also reported that he had heavily 
used marijuana from 1980 to 1981.  The Veteran was assessed 
with alcohol dependence and schizotypal personality.  No 
opinion was rendered, however, as to the etiology of the 
Veteran's alcohol dependence and schizotypal personality.

From December 1992 through January 1993, the Veteran was re-
entered into a 28-day alcohol treatment program at the 
Decatur VA medical center.  On admission, the Veteran 
reported that he had been fired from five jobs due to his 
alcohol dependence.  He stated that he had first used alcohol 
at age 14 and that he was drinking on a regular basis by age 
20.  The Veteran admitted that he had been drinking 15 to 20 
beers per day for the prior eight years.  Once again, the 
Veteran reported that he had treated for "neurotic 
depression" at Brawner Psychiatric Institute.  The Veteran 
departed the facility without leave before completing the 28-
day program.  A multi-axis diagnosis reflects diagnoses of 
alcohol dependence, past history of cannabis abuse, and 
schizotypal personality disorder.  No opinion was expressed 
as to the etiology of the Veteran's diagnosed disorders.

In April 1993, the Veteran received a private psychological 
evaluation from Dr. Dick Maierhofer.  Following an interview 
and a battery of psychiatric and cognitive testing, the 
Veteran received a multi-axis diagnosis which included 
alcohol abuse which appeared to be in remission and 
borderline intellectual skills.

In May 1994, the Veteran returned to the VA medical center 
for psychiatric treatment for ongoing alcoholism.  At that 
time, the Veteran reported that he had begun a new job which 
entailed long periods of standing which caused him pain.  He 
stated that, for a period of three weeks, he had been 
drinking a six pack while at work to alleviate his boredom 
and discomfort.  The Veteran was diagnosed with alcohol 
dependence which was in partial remission and schizotypal 
personality disorder.

In August 1994, the Veteran returned to the VA medical center 
to request psychiatric treatment for depression.  He stated 
that he was having thoughts of suicide.  On examination, the 
Veteran reported that he had been having psychiatric problems 
"all of my life."  The Veteran denied any current alcohol 
or drug use and reported that he had last drunk in May.  No 
diagnosis was made at that time.

The Veteran returned to the VA medical center in December 
1994 with complaints of auditory hallucinations, difficulties 
in falling asleep, and getting out of bed.  He stated that he 
felt on the verge of drinking again.  Once again, no 
diagnosis was provided at that time.

In August 1995, the Veteran was evaluated by a private 
psychiatrist, Dr. J. Scott Andrews.  During the evaluation, 
the Veteran reported that his family always had told him that 
he "wasn't like other people" and that he had felt as 
though he was always depressed.  Interestingly, the Veteran 
acknowledged that he had never been hospitalized for a purely 
psychiatric reason other than for detoxification for alcohol 
dependence.  Presently, the Veteran reported that he was 
using alcohol almost on a daily basis, and that he tended to 
lie around and drink.  On examination, the Veteran was 
shabbily dressed, used a cane, wore sunglasses during the 
interview, and spoke haltingly and slowly.  Dr. Andrews 
provided diagnoses of alcohol dependence and borderline 
intellectual skills.

In August 1995, the Veteran was hospitalized for several days 
at the Decatur VA medical center for ongoing alcohol abuse.  
On discharge, the Veteran was again provided a multi-axis 
diagnosis of alcohol dependence and schizotypal personality.

From October 1995 through November 1995, the Veteran was re-
admitted for an alcohol treatment program at the Decatur VA 
medical center.  On admission, the Veteran was cooperative, 
attentive, and in no acute distress.  During a mental status 
examination, the Veteran reported that he was hearing voices 
and experiencing flashbacks.  The VA clinician, however, 
expressed doubt that the Veteran was experiencing auditory 
hallucinations.  A multi-axis diagnosis indicates diagnoses 
of alcohol dependence and schizotypal personality disorder.  
No opinion, however, was rendered as to the etiology of the 
diagnoses.

In October 2003, the Veteran submitted a handwritten 
statement in which he asserted that his in-service cold 
weather injury "led to [his] down fall of mental health 
acompany [sic] by cronic [sic] depression, mental disfunction 
[sic], neurotic depression, alcohol dependency and 
schizotypal personality ..."  Additional lay statements were 
provided by the Veteran in December 2004 and in January 2005 
as additional material accompanying his substantive appeal.  
In summary, the statements submitted by the Veteran in 
December 2004 and January 2005 recounts the occurrence of his 
in-service cold weather injury to his left foot and leg.

In February 2009, the Veteran underwent a VA psychiatric 
examination.  At the interview, he reported that he believed 
that he was "mentally unstable" due to his experiences 
during active duty service, especially a cold weather injury 
sustained in February 1979 and which resulted in his 
presently service connected left foot disability.  Regarding 
his psychiatric symptoms, the Veteran reported that he 
experienced difficulty with people, and irritability and 
anxiousness which caused him to infrequently leave his home.  
The Veteran also reported that he heard voices of people from 
his past speaking badly of him, and that he heard his own 
voice answering back.  The Veteran also reported sleep 
disturbances and frequent unpleasant memories of his active 
duty service, such as marching in formation.  He stated that 
such memories were accompanied by racing heart, head 
spinning, and sweating.

During the Veteran's mental status examination, the examiner 
noted that the Veteran was dressed in camouflage uniform 
which he reported was purchased for him by his brother at a 
thrift store.  The Veteran reported that he was comfortable 
only while wearing camouflage, stating that camouflage meant 
to him, "concealment."  The Veteran stated that he wished 
to conceal himself from the government and stated his belief 
that government was "bad."  His speech was loud and 
sometimes rapid, but not pressured.  In describing incidents 
in which he felt that he was treated unfairly, the Veteran's 
voice became raised to the point that other staff in the 
examiner's office knocked in the door in concern.  The 
Veteran wore sunglasses throughout the interview and refused 
to take them off, stating that "eyes speak the truth."  The 
Veteran's mood was anxious and mildly agitated.  His thought 
process was disjointed, he had trouble with recall, and his 
thought content was sometimes vague.  Although the Veteran 
denied any suicidal ideation, he stated that he would not 
have minded drinking himself to death.  The Veteran was 
unable to perform all administered concentration exercises 
and most of the memory exercises.  After approximately 90 
minutes, the Veteran became agitated and stated that he did 
not wish to stay anymore.

Based on the examination and medical history reported by the 
Veteran, the examiner provided, in her February 2009 report, 
a multi-axis diagnosis which included alcohol dependence, 
alcohol-induced dementia, and polysubstance dependence.  The 
examiner opined that the Veteran's behavior disturbances, 
significantly poor memory and onset after years of heavy 
alcohol use was best explained by an alcoholic dementia.  
Although the examiner stated that it was possible that the 
Veteran's alcohol use was triggered or worsened by his active 
duty experience, the examiner noted that the amount of 
alcohol which the Veteran drank during his active duty 
service would have been insufficient to cause the degree of 
impairment which he was presently experiencing.

Following an examination of the claims file, the examiner 
provided an April 2009 addendum.  In her addendum, the 
examiner noted that it was striking that the Veteran was not 
previously diagnosed with a psychotic disorder.  Although the 
examiner acknowledged that the Veteran had previously 
received a diagnosis of depression, she also noted that a 
diagnosis of depression was consistently provided in the 
Veteran's psychiatric treatment records.  She opined that 
depression was not her impression during her interview of the 
Veteran, and that symptoms of the Veteran's social isolation 
and chronic alcohol abuse caused difficulty in providing an 
accurate diagnosis of a mood disorder such as depression.  
With regard to the Veteran's prior diagnosis of a schizotypal 
disorder, the examiner concluded that the Veteran did meet 
the criteria of such a disorder.  The examiner provided a new 
multi-axis diagnosis which included alcohol dependence, 
schizotypal personality disorder, and borderline intellectual 
functioning.  With regard to the Veteran's diagnosed 
schizotypal personality, the examiner concluded that this 
disorder would not have any relationship to the Veteran's 
active duty service or to his in-service cold weather ankle 
injury.  The examiner further concluded that the Veteran's 
diagnosed borderline intellectual functioning (mild mental 
retardation) would not have been caused by his active duty 
service.  The examiner also found that the Veteran's in-
service ankle injury was not likely to have caused or 
worsened his diagnosed schizotypal personality disorder or 
borderline intellectual functioning.  With regard to the 
Veteran's diagnosed alcohol dependence, the examiner found 
that the Veteran's diagnosed schizotypal personality disorder 
and borderline intellectual functioning, which the examiner 
found to be unrelated to service, contributed to the Veteran 
developing an alcohol dependence.  The examiner further 
found, however, that the Veteran's in-service cold weather 
injury was as likely as not to have worsened the Veteran's 
alcohol dependence.

III.  Analysis

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for a 
psychiatric disorder (to include psychotic symptoms, 
schizotypal personality, depressive reaction, and major 
depressive disorder), to include as secondary to service-
connected left ankle disability.  Service treatment records 
do not indicate any psychiatric treatment provided during 
service, with exception of treatment in August 1980 for acute 
alcohol intoxication.  An August 1981 separation examination 
did not reveal any positive psychiatric findings, nor did it 
reflect any reported psychiatric symptoms from the Veteran.  
Post-service treatment records indicate that the Veteran has 
treated for substance and alcohol dependence.  These records 
indicate alternating diagnoses of major affective depressive 
disorder and schizotypal personality disorder.  No opinion is 
expressed in these records as to any etiology or relationship 
between these diagnosed disorders and the Veteran's active 
duty service.  A February 2009 VA examination and subsequent 
April 2009 addendum revealed a multi-axis diagnosis which 
included diagnoses of alcohol dependence, schizotypal 
personality disorder, and borderline intellectual 
functioning.  With reference to the diagnosed schizotypal 
personality disorder and borderline intellectual functioning, 
the examiner concluded that these disorders were not likely 
related to or worsened by either the Veteran's active duty 
service or his in-service cold weather ankle injury.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed in his 
handwritten statements of October 2003, December 2004, and 
January 2005, and as reported at his January 2009 VA 
examination.

Even if the Veteran's lay statements could be read as 
claiming continuity of symptomatology since service, such a 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter and by the opinions expressed by the VA examiner 
in her February 2009 report and April 2009 addendum.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

The Board is mindful of the VA examiner's conclusion that the 
Veteran's alcohol dependence was as likely as not worsened by 
the Veteran's in-service cold weather injury.  As set forth 
above, the issue of the Veteran's entitlement to service 
connection for alcohol dependence, to include as secondary to 
a left ankle disorder, has been referred to the RO for full 
development and adjudication.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a psychiatric 
disorder (to include psychotic symptoms, schizotypal 
personality, depressive reaction, and major depressive 
disorder), to include as secondary to service-connected left 
ankle disability, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part.  These revisions 
are effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for a psychiatric disorder in 
an April 2003 notification letter.  Following the Board's 
June 2007 remand, the Veteran was also notified, in a 
September 2008 notification letter, that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
matter was subsequently readjudicated in a July 2009 
supplemental statement of the case, after the Veteran was 
provided a reasonable period in which to respond.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, Social 
Security Administration records, and identified private 
treatment records have been obtained.  Additionally, he was 
afforded a VA examination in February 2009 by an examiner who 
reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a psychiatric disorder 
(to include psychotic symptoms, schizotypal personality, 
depressive reaction, and major depressive disorder), to 
include as secondary to service-connected left ankle 
disability, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


